Exhibit 10.3

 

FIRST MODIFICATION AGREEMENT

 

THIS FIRST MODIFICATION AGREEMENT (this “Agreement”) is entered into as of this
       day of September, 2008 (the “Effective Date”), by and between Credit
Union Liquidity Services, LLC, a Texas limited liability company (formerly known
as Texans Commercial Capital, LLC, a Texas limited liability company)
(“Lender”), and Behringer Harvard Mountain Village, LLC (“Borrower”), a Colorado
limited liability company.  Behringer Harvard Short-Term Opportunity Fund I LP,
a Texas limited partnership (“Guarantor”), as a guarantor, executes this
Agreement to evidence its consent to and agreement with the terms and provisions
contained herein.

 

Recitals

 

A.            On September 29, 2006, Borrower, as maker, executed that certain
Note (the “Note”), payable to Lender, as payee, in the original principal amount
of Thirty-one Million Six Hundred Fifty Thousand and No/100 Dollars
($31,650,000).  The Note evidences a loan (the “Loan”) made by Lender to
Borrower.  Certain terms and provisions of the Loan are set forth in that
certain Construction Loan Agreement (the “Loan Agreement”), dated as of
September 29, 2006, by and between Borrower and Lender.

 

B.            Payment of the Note and the outstanding indebtedness evidenced by
the Note are secured by, among other things, the liens, security interests,
terms and provisions granted by that certain Deed of Trust, Security Agreement,
Financing Statement, and Assignment of Rental, dated as of September 29, 2006,
executed and delivered by Borrower, as grantor, unto the Public Trustee of San
Miguel County, Colorado, as trustee, for the benefit of Lender, as beneficiary,
recorded October 12, 2006 as Instrument No. 387559, in the real property records
in San Miguel County, Colorado (the “Deed of Trust”) covering that certain
property described in Exhibit A, attached hereto and incorporated herein for all
purposes, together with all improvements, appurtenances, other properties
(whether real or personal), rights and interests described in and encumbered by
the Deed of Trust (the “Mortgaged Property”).

 

C.            Payment of the Note and the outstanding indebtedness evidenced by
the Note are further secured by, among other things, the terms and provisions
contained by that certain Guaranty Agreement, dated September 29, 2006, executed
by Guarantor, as guarantor, for the benefit of Lender.

 

D.            Lender is currently the owner and holder of the right to receive
payments due under the Note and the outstanding indebtedness evidenced by the
Note, and the owner of the liens, security interests, terms, and provisions
granted by the Deed of Trust.

 

E.             Lender and Borrower now propose to modify certain terms and
provisions of the Loan Documents (as hereinafter defined).  This Agreement, the
Loan Agreement, the Deed of Trust, and any and all other documents executed in
connection therewith, or relating in any way thereto, each as amended or
modified from time to time, are referred to hereinafter either individually or
collectively as the “Loan Documents.”

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower hereby agree as follows:

 

Agreements

 

1.             Defined Terms.  All capitalized terms in this Agreement which are
not otherwise defined herein shall have the meaning ascribed to such terms in
the Loan Agreement.

 

2.             Continuing Validity.  All of the Loan Documents (including,
without limitation, the Note), as modified hereby, continue to be in full force
and effect.  All monies due and payable under the Note shall continue to be due
and payable in accordance with the terms of the Note, as modified hereby. 
Nothing herein contained shall affect or impair the validity or priority of the
lien and security interests granted by the Deed of Trust or under any of the
other Loan Documents.

 

3.             Confirmation of Loan Balances.  Borrower hereby acknowledges,
agrees, and represents that:

 

(a)           as of the Effective Date, the outstanding principal balance of the
Loan after giving effect to the last payment made is Six Million Nine Hundred
Ninety-six Thousand Five Hundred Fifty-eight and 03/100 Dollars ($6,996,558.03);

 

(b)           due to the revised definition of “Loan Amount” set forth in
Section 8(d), under no circumstances shall Lender be obligated to make
additional Advances on or after the Effective Date totaling more than Twenty
Million Six Hundred Fifty-three Thousand Four Hundred Forty-one and 97/100
Dollars ($20,653,441.97);

 

(c)           as of the Effective Date, the total amount spent by Borrower
(including Loan proceeds) to complete construction of the Improvements and
perform all other matters contemplated by the Plans and the Approved Budget is
Sixteen Million Eight Hundred Fifteen Thousand Eight Hundred Thirty-one and
99/100 Dollars ($16,815,831.99) (“Amount Spent”); and

 

(d)           as of the Effective Date, Two Million Five Hundred Fifty-five
Eighty and No/100 Dollars ($2,555,080) remains in the Interest Reserve.

 

4.             Further Advances.

 

(a)           As a condition precedent to each Advance (including an Advance
from the Interest Reserve) subsequent to the Effective Date, and in addition to
the conditions set forth in Section 2.12 of the Loan Agreement and elsewhere in
the Loan Documents, Borrower shall satisfy the following conditions:

 

(i)            Borrower shall deliver to Lender satisfactory evidence that
Borrower has paid toward the construction of the Improvements and performance of
all other matters contemplated by the Plans and the Approved Budget, exclusive
of any Advances, the greater of (x) the sum of (i) Sixteen Million and No/100
Dollars ($16,000,000), plus (ii) any Borrower’s

 

2

--------------------------------------------------------------------------------


 

Deposit required by Lender, and (y) forty percent (40%) of the total cost
(including the Amount Spent) required or anticipated to complete construction of
the Improvements and perform all other matters contemplated by the Plans and the
Approved Budget (such evidence to include, without limitation, all relevant
information and documentation that would otherwise be required to be delivered
to Lender pursuant to an Application for Advance had such Sixteen Million and
No/100 Dollars [$16,000,000] or forty percent [40%] been advanced by Lender);

 

(ii)           Borrower shall have received all of the Permits which (A) could
possibly be obtained given the status of the construction of the Improvements at
the time such Advance is requested, and (B) are necessary in order to accomplish
the construction and other matters for which such Advance has been requested
(collectively, and as they may change from time to time, the “Required
Entitlements”).  The term “Permits” as used herein shall mean all zoning,
utility, building, health, and other necessary or Advisable permits, licenses,
and similar approvals from each Governmental Authority or other Person having
jurisdiction over (x) all or part of the Property, (y) the construction of the
Improvements, or (z) the sale (or pre-sale) of Units in order for Borrower to
complete the construction of the Improvements in accordance with the Plans and
sell (or pre-sell) the Units, all in strict accordance with all applicable
Governmental Requirements.  The term “Advisable” as used herein regarding
Permits shall mean those Permits which a prudent real estate developer and
owner, with the goal of maximizing the value of the Property, would deem
appropriate to obtain in connection with the Property, the Plans, and the
construction of the Improvements; and

 

(iii)          Both (x) the most recent statement(s) delivered to Lender
pursuant to Section 3 of that certain First Amendment to Guaranty executed by
Guarantor and Lender and dated as of the Effective Date (“Guaranty Amendment”)
shall evidence Guarantor’s compliance with the Liquidity Requirement (as that
term is defined in the Guaranty Amendment) as of the date thereof, and (y) if
requested by Lender, Borrower shall have delivered to Lender evidence that
Guarantor complies with the Liquidity Requirement (as that term is defined in
the Guaranty Amendment) as of the date of such request.

 

(b)           As a condition precedent to the first Advance made on or
subsequent to the Effective Date (including the first Advance from the Interest
Reserve made on or subsequent to the Effective Date), and in addition to the
conditions to Advances set forth in Section 4(a), in Section 2.12 of the Loan
Agreement, and elsewhere in the Loan Documents, Borrower shall satisfy the
following conditions:

 

(i)            No later than October 1, 2008, Borrower shall have received all
of the Required Entitlements corresponding to the construction and other matters
for which Borrower has requested such Advance, including, without limitation,
all of the Permits necessary to commence vertical construction of the
Improvements;

 

(ii)           Borrower shall have delivered to Lender a letter from Architect
dated after Borrower’s request for such first Advance in the form of Exhibit B
attached hereto and incorporated herein by this reference, with respect to the
Required Entitlements corresponding to the construction and other matters for
which Borrower has requested such Advance; and

 

3

--------------------------------------------------------------------------------


 

(iii)          Borrower shall have delivered to Lender a fully-executed Consent
by Amicus Interests to that certain Assignment of Plans and Specifications
executed by Borrower in favor of Lender as of the Effective Date, and

 

(iv)          Borrower shall have submitted to Lender the Final Approved Budget
and the Revised Plans (as those terms are defined in Section 7), in form and
substance reasonably satisfactory to Lender no later than October 1, 2008.

 

5.             Amendments Regarding Maturity.

 

(a)           The definition of “Maturity Date” in Section 2 of the Note is
hereby amended to delete “October 1, 2009” and replace it with “October 1,
2011.”

 

(b)           Section 2 of the Note is hereby amended to add the following
definitions:

 

“‘Cumulative Principal Reduction Payment’ means a prepayment of principal of the
Loan in the amount of (x) Ten Million and No/100 Dollars ($10,000,000), minus
(y) the aggregate amount of all principal prepayments of the Loan previously
made by Borrower (including, without limitation, payments in the amount of each
Release Price [as that term is defined in the Mortgage]).”

 

“‘Principal Reduction Payment Date’ means each of January 4, 2012, April 1,
2012, July 1, 2012, and October 1, 2012.”

 

“‘Loan Obligation’ means, as of October 1, 2011, the difference of (i) the sum
of (x) the outstanding principal balance of the Loan, plus (y) any unadvanced
portion of the Interest Reserve, minus (ii) the amount of the Cumulative
Principal Reduction Payment.”

 

(c)           Section 4(a)(ii) of the Note is hereby deleted in its entirety and
replaced with the following:

 

“In the event the Maturity Date is extended pursuant to Section 4(b) of this
Note, payment on each Principal Reduction Payment Date of principal in an amount
equal to one-fourth (¼) of the principal balance of this Note outstanding
immediately after the Cumulative Principal Reduction Payment required by
Section 4(b) of this Note to extend the Maturity Date.”

 

(d)           Section 4(b) of the Note is hereby deleted in its entirety and
replaced with the following:

 

“Notwithstanding anything to the contrary contained herein, so long as no Event
of Default or Potential Default has occurred and is continuing, Lender shall
extend the maturity date of this Note for one year, to October 1, 2012, upon
receipt of the following no less than thirty (30) days prior to the Maturity
Date: (i) Borrower’s written request, (ii) a loan extension fee

 

4

--------------------------------------------------------------------------------


 

equal to the product of (x) one-half percent (0.5%) times (y) the
then-outstanding principal balance of this Note (calculated as if the Cumulative
Principal Reduction Payment had already been made), (iii) evidence in form
satisfactory to Lender that the Loan Obligation is equal to or less than sixty
percent (60%) of the aggregate value of the Property as determined by a current
Appraisal prepared by Lender’s choice of (w) CB Richard Ellis, (x) Integra
Realty Resources, Inc., (y) Cushman & Wakefield Inc., or (z) any other
nationally recognized appraisal firm, and (iv) the Cumulative Principal
Reduction Payment.”

 

(e)           Section 2.07(b) of the Loan Agreement is hereby deleted in its
entirety.

 

6.             Price Schedule.  The price schedule attached to and constituting
Exhibit J to the Loan Agreement is hereby deleted in its entirety and replaced
with the price schedule set forth on Exhibit C attached hereto and incorporated
herein by this reference.

 

7.             Final Approved Budget and Revised Plans.

 

(a)           The Approved Budget previously prepared by Borrower and approved
by Lender is hereby replaced in its entirety with the Approved Budget attached
hereto as Exhibit D and incorporated herein by this reference.  Borrower shall
not cause or permit any changes to be made to the Approved Budget without
Lender’s prior written consent.  Lender and Borrower acknowledge that Borrower
anticipates the need to further revise the Approved Budget (“Final Approved
Budget”) in a form and substance mutually acceptable to Lender and Borrower.  In
the event Lender does approve the Final Approved Budget, such budget shall
become the “Approved Budget,” as that term is used in the Loan Documents.

 

(b)           Lender and Borrower acknowledge that Borrower anticipates the need
to further revise the Plans (“Revised Plans”) and obtain Lender’s approval
thereof (which approval shall not be unreasonably withheld or delayed).  In the
event Lender does approve the Revised Plans, such plans shall become the
“Plans,” as that term is used in the Loan Documents.

 

8.             Amendment of Certain Additional Definitions and Provisions.

 

(a)           The definition of “Applicable Interest Rate” in Section 2 of the
Note is hereby deleted in its entirety and replaced with the following:

 

“‘Applicable Interest Rate’ means the greater of (i) a floating per annum rate
of interest equal, on any day, and from day to day, to the sum of (x) the WSJ
Prime, and (y) one and one-half percent (1.50%); and (ii) a fixed per annum rate
of interest equal to six and one-half percent (6.50%).”

 

(b)           Section 1.01 of the Loan Agreement is hereby amended to add the
following definition:

 

“‘Appraised Value’ means, at any given time, the value of the Property as
determined by an Appraisal performed at or about such time by an appraiser
selected by Lender and reasonably acceptable to Borrower (it

 

5

--------------------------------------------------------------------------------


 

being agreed for the purposes of this definition that so long as no Event of
Default or Potential Default has occurred, (i) Borrower shall not have to pay
for more than one Appraisal per calendar year, unless Lender is required to
obtain an additional Appraisal in order to comply with applicable laws and/or
regulations, and (ii) Lender shall provide Borrower with a copy of each such
Appraisal).”

 

(c)           The definition of “Construction Commitment Termination Date” in
Section 1.01 of the Loan Agreement is hereby amended in its entirety to be
“December 1, 2010, subject to extension by the number of days, not to exceed one
hundred eighty (180) that construction of the Improvements is delayed by fire,
earthquake, flood, tornado, other acts of God and natural disasters, strikes,
labor disputes, war, civil strife or other violence, all so long as Borrower
acted with due diligence in the performance of its obligations.”

 

(d)           The definitions of “Loan Amount” in Section 1.01 of the Loan
Agreement and in Section 1 of the Note are both hereby amended in their entirety
to be “Twenty-seven Million Six Hundred Fifty Thousand and No/100 Dollars
($27,650,000).

 

(e)           The definition of “Permitted Indebtedness” in Section 1.01 of the
Loan Agreement is hereby amended to remove the reference to “$100,000.00” and
replace it with “$300,000.00.”

 

(f)            As of the Effective Date, Section 3.01 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Organization.

 

(a)           Borrower.  Borrower is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Colorado,
in accordance with the Organizational Documents of Borrower.  The business which
Borrower carries on and which it proposes to carry on may be conducted in
limited liability company form by Borrower.  Managing Member is the sole
managing member of Borrower and owns one hundred percent (100%) of the Class A
interests in Borrower.  Borrower is duly authorized to conduct business in Texas
and in each other jurisdiction, if any, in which the nature of its properties,
assets or activities require such authorization.  Except as disclosed in writing
to Lender, neither Managing Member nor Behringer Harvard Short-Term Opportunity
Fund I LP have transferred, assigned, pledged or mortgaged its interest in
Borrower or any profits or proceeds therefrom.

 

(b)           Guarantors.  Behringer Harvard Short Term Opportunity Fund I LP is
a limited partnership duly formed, validly existing and in good standing under
the laws of the State of Texas in accordance with the Organizational Documents
of such Person.  The business which any Guarantor carries on and which it
proposes to carry on may be conducted in limited partnership form by such
Guarantor.  In addition, each Guarantor is duly authorized to

 

6

--------------------------------------------------------------------------------


 

conduct business in Texas and in each other jurisdiction in which the nature of
its properties, assets or activities require such authorization.”

 

(g)           As of the Effective Date, Section 3.13 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Restrictions. Neither of Borrower nor any Guarantor is a party to any contract
or agreement, or subject to any charter or other restriction, which materially
and adversely affects its business.  Borrower has not agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its assets, whether now owned or hereafter acquired, to be subject to any
Liens (other than the Permitted Liens).  Borrower has not agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
all or any portion of its direct ownership interest in such Person, or any
profits or proceeds therefrom, to be subject to any Liens (other than Permitted
Liens).”

 

(h)           As of the Effective Date, Section 3.17 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Single Purpose Entities; Nature of Borrower.  Borrower is a single purpose
limited liability company whose only business is the operation of the Property
and whose only asset is the Property and other assets directly related to the
operation of the Property.”

 

(i)            As of the Effective Date, the contact information for the party
to be copied with the giving of any notice to Lender, as set forth in
Section 9.01 of the Loan Agreement, is hereby deleted and shall hereafter be as
follows:

 

with copy to:

Fulbright & Jaworski L.L.P.

 

2200 Ross Avenue, Suite 2800

 

Dallas, Texas 75201

 

Telephone: 214-855-7445

 

Facsimile: 214-855-8200

 

Attention: Scott A. Young, Esq.

 

9.             Acknowledgment by Borrower and Guarantor.

 

(a)           Except as otherwise specified herein, the terms and provisions
hereof shall in no manner impair, limit, restrict, or otherwise affect the
obligations of Borrower or any third party to Lender, as evidenced by the Loan
Documents.  Borrower and Guarantor hereby acknowledge, agree, and represent
that:

 

(i)            To the best knowledge of Borrower, Borrower is not in default
under the Note, the Deed of Trust, or any other Loan Documents after giving
effect to the terms of this Agreement;

 

7

--------------------------------------------------------------------------------


 

(ii)           Borrower has no defenses, counter-claims, or offsets to the Note,
Deed of Trust, or any other Loan Documents, as modified herein;

 

(iii)          Borrower waives any and all defenses, counter-claims, or offsets
to the enforcement of the Note, Deed of Trust, or any other Loan Documents, as
modified, renewed, and extended herein, whether known or unknown;

 

(iv)          The Note, Deed of Trust, and other Loan Documents, as modified,
renewed, and extended herein, are in full force and effect.

 

(v)           Borrower and Guarantor have the power and requisite authority to
execute, deliver, and perform their obligations hereunder and under the Loan
Documents, and are duly authorized, and have taken all necessary action to
authorize such person or entity to execute, deliver and perform this Agreement
and the Loan Documents and will continue to be duly authorized to perform their
obligations under this Agreement and the Loan Documents.

 

(vi)          The representations and warranties contained in the Loan Documents
are true and correct representations and warranties of Borrower, Guarantor, and
third parties making same, as the case may be, and are hereby remade to Lender
as of the Effective Date, subject to those matters set forth on Exhibit E
attached hereto and incorporated herein by this reference;

 

(vii)         There are no Leases in existence with respect to the Property or
any portion thereof;

 

(viii)        As of the Effective Date, Borrower has paid toward the
construction of the Improvements and performance of all other matters
contemplated by the Plans and the Approved Budget, exclusive of any Advances, no
less than Nine Million Eight Hundred Nineteen Thousand Two Hundred Seventy-three
and 96/100 Dollars ($9,819,273.96);

 

(ix)           No Liens, whether choate or inchoate, encumber the Property
except Permitted Liens.

 

(x)            There is no Construction Contract other than that certain
Standard Form of Agreement Between Owner and Contractor dated as of November 8,
2006 by and between Borrower and RJM Homes, L.P.;

 

(xi)           No Plans regarding the Improvements or the Mortgaged Property
have been prepared by any Person other than the vendors listed on Exhibit F
attached hereto and incorporated herein by this reference; true and correct
copies of all such Plans have been provided to Lender;

 

(xii)          Borrower contracted with Hunt & Joiner, San Juan, Given &
Associates, and Meeks Design Group to provide certain work and Plans with regard
to the Property; such work and Plans have been completed in their entirety and
paid for by Borrower, and said Plans are the sole property of Borrower; and

 

(xiii)         All references to “Borrower” or “Maker” in the Note (regardless
of whether such terms are capitalized) are references to Borrower.

 

8

--------------------------------------------------------------------------------


 

(b)           To the extent Borrower has any claims, offsets, defenses, or
counterclaims against Lender or the repayment of all or a portion of the Loan,
whether known or unknown, fixed or contingent, the same are hereby forever
irrevocably waived and released in their entirety.

 

10.          Lender’s Representations.

 

(a)           As of the Amendment Effective Date, Borrower is not in default
under Article VII(a) of the Loan Agreement and to Lender’s current actual
knowledge, Borrower is not in default under any other provision in Article VII
of the Loan Agreement.  As used in this section, the words “Lender’s current
actual knowledge” mean and refer to the current actual knowledge of Lender’s
sole portfolio manager with stewardship over the Loan as of the Effective Date,
not in his individual capacity but solely in his capacity as an officer of
Lender, limited to his current consciousness, without any due diligence,
inquiry, or investigation of any kind or duty of inquiry or investigation and
not including any constructive, imputed, or implied knowledge.

 

(b)           Lender has the power and requisite authority to execute, deliver,
and perform its obligations hereunder and is duly authorized, and has taken all
necessary action to authorize the Person executing this Agreement, to execute
and deliver this Agreement.

 

11.          Financial Statements and Reports.  In addition to the Financial
Statements required by Section 4.01 of the Loan Agreement (and elsewhere in the
Loan Documents), Borrower shall cause the following to be delivered to Lender:

 

(a)           Within forty-five (45) days after the end of each Quarterly
Period, statements evidencing, in a manner reasonably satisfactory to Lender,
that Guarantor is in compliance with the Liquidity Requirement (as that term is
defined in the Guaranty Amendment);

 

(b)           Within twenty (20) days after the end of each calendar month, a
report detailing Borrower’s inventory of Units, the asking price for such Units,
and any Pre-Sale Contracts (or other sale contracts) entered into or
contemplated (including any sale prospects) within such calendar month; and

 

(c)           Promptly upon Lender’s request, such other books, records,
statements, lists of property and accounts, budgets, forecasts, or reports as to
Borrower and Guarantor, all as Lender may reasonably request from time to time.

 

12.          Covenants Relating to Securities Laws.  Borrower hereby covenants
with Lender to comply with all applicable securities laws with respect to the
Residential Condominium and other Property and the sale of the Units.

 

13.          Title Insurance.  Contemporaneously with the execution and delivery
hereof, Borrower shall cause Republic Title of Texas, Inc. (the “Title Company”)
to issue to Lender with respect to the Title Insurance Policy, an ALTA 11
Modification Endorsement and such other items of title insurance as Lender
reasonably requires.

 

14.          Joinder of Guarantor.  Contemporaneously with the execution and
delivery hereof, Borrower shall cause Guarantor to execute and deliver to Lender
the Guaranty Amendment in the form of Exhibit G attached hereto and incorporated
herein by this reference.

 

9

--------------------------------------------------------------------------------


 

15.          No Waiver of Remedies.  Except as may be expressly set forth
herein, nothing contained in this Agreement shall prejudice, act as, or be
deemed to be a waiver of any right or remedy available to Lender by reason of
the occurrence or existence of any fact, circumstance, or event constituting a
default under the Note or the other Loan Documents.

 

16.          Release.  Effective as of the Amendment Effective Date, and in
consideration for this Amendment and all documents executed herewith, Borrower
and Guarantor agree as follows:

 

(a)           For the time period existing on and prior to the Effective Date
and relating exclusively to the Loan Documents and the loan memorialized
therein, Borrower and Guarantor fully and finally release and discharge Lender
(and its officers, directors, shareholders, representatives, employees, agents
and attorneys) of and from any and all defaults, potential defaults occurring on
or prior to the Effective Date, claims, damages or causes of action to, of or
for the benefit (whether directly or indirectly) of, Borrower or Guarantor, at
law or in equity, known or unknown, contingent or otherwise, whether asserted or
unasserted, whether statutory, in contract or in tort, as well as any other kind
or character of action now held, owned or possessed (whether directly or
indirectly) by Borrower or Guarantor on account of, arising out of, related to
or concerning, whether directly or indirectly, proximately or remotely, the Loan
Documents and accruing prior to the Effective Date (collectively, the “Released
Claims”);

 

(b)           In addition to the release set forth above, and not in limitation
thereof, Borrower and Guarantor each agree that it or he will never prosecute,
or voluntarily (unless required by law) aid in the prosecution of, any of the
Released Claims, whether by claim, counterclaim or otherwise.  Borrower and
Guarantor agree that compulsory counterclaims shall not be deemed to fall within
the “unless required by law” proviso in the foregoing sentence.

 

17.          Interest Limitation.  The terms and provisions of Section 9.15 of
the Loan Agreement are incorporated herein by this reference.

 

18.          No Novation.  Borrower acknowledges and agrees that this Agreement
will not be considered a novation of account or a new contract but that all
rights, titles, powers, liens, security interests, and estates created by the
Deed of Trust securing the Note constitute valid and subsisting liens and
security interests against the Mortgaged Property.

 

19.          Costs and Expenses.

 

(a)           Contemporaneously with the execution and delivery hereof, Borrower
shall pay, or cause to be paid, Lender’s costs and expenses incident to the
preparation and execution hereof and the consummation of the transaction
contemplated hereby, including, but not limited to, recording fees, title
insurance policy or endorsement premiums or other charges of Title Company, and
reasonable fees and expenses of legal counsel to Lender.  To the extent not
prohibited by applicable law, Borrower will pay all costs and expenses and
reimburse Lender for any and all expenditures of every character incurred or
expended from time to time during the existence of any default hereunder or
under the Loan Documents, in connection with Lender’s evaluating, monitoring,
administering, and protecting the Property, and creating, perfecting, and
realizing upon Lender’s security interest in its liens upon the Property, and
all costs and

 

10

--------------------------------------------------------------------------------


 

expenses, including, without limitation, all appraisal fees, consulting fees,
filing fees, taxes, brokerage fees and commissions, fees incident to any
security interest lien and other title searches and reports, escrow fees,
attorney’s fees, legal expenses, court costs, costs incurred in connection with
liquidation or sale of the Property, and all other professional fees incurred in
connection therewith.  Any amount to be paid under this Section 19 by Borrower
to Lender, to the extent not prohibited by applicable law, shall bear interest
from the date of demand at the Maximum Rate.

 

(b)           As part of the obligations set forth in Section 19(a), Borrower
shall pay the following:

 

(i)            A fee (“Extension Fee”) of One Hundred Fifty-four Thousand Nine
Hundred and No/100 Dollars ($154,900), of which One Hundred Three Thousand Two
Hundred Sixty-seven and No/100 Dollars ($103,267) shall be paid simultaneously
with the execution of this Agreement, and the remainder shall be paid at the
time of the first Advance made after the Effective Date; and

 

(ii)           A fee (“Third Party Report Fee”) of Twenty Thousand and No/100
Dollars ($20,000) for third party reports required by Lender.

 

(c)           So long as no Event of Default is then outstanding, any portion of
the Third Party Report Fee which has not been theretofore used by Lender to pay
for third party reports required by Lender (e.g., Appraisals, inspections, etc.)
by the time of the first Advance made after the Effective Date, shall be applied
toward the remaining portion of the Extension Fee then due from Borrower to
Lender.

 

(d)           The parties agree that none of the costs, expenses, charges, or
fees described in this Section 19 represent a charge for the use, forbearance,
or detention of money.

 

20.          Conditions Precedent.  It shall be a condition to the effectiveness
of this Agreement that, on or before the execution hereof by Lender, (a) no
Event of Default or Potential Default shall have occurred and be continuing, and
(b) Borrower shall have paid Lender the fees and expenses referred to in
Section 19 above.

 

21.          Additional Documentation.  From time to time, Borrower shall
execute or procure and deliver to Lender such other and further documents and
instruments evidencing, securing, or pertaining to the Loan or the Loan
Documents as shall be reasonably requested by Lender so as to evidence or effect
the terms and provisions hereof.  Simultaneously with the execution of this
Agreement, Borrower shall cause to be delivered to Lender an opinion of counsel,
satisfactory to Lender as to form, substance, and rendering attorney, opining to
(i) the validity and enforceability of this Agreement and the terms and
provisions hereof, and any other agreement executed in connection with the
transaction contemplated hereby, (ii) the authority of Borrower and any
constituents of Borrower, to execute, deliver and perform its or their
respective obligations under the Loan Documents, as hereby modified, and
(iii) such other matters as reasonably requested by Lender.

 

22.          Effectiveness of the Loan Documents.  Except as expressly modified
by the terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby

 

11

--------------------------------------------------------------------------------


 

ratified and shall remain in full force and effect; provided, however, that any
reference in any of the Loan Documents to the Loan, the terms of the Loan, any
defined terms, or to any of the other Loan Documents shall be deemed, from and
after the Effective Date, to refer to the Loan, the terms of the Loan, defined
terms, and to such other Loan Documents, as modified hereby.

 

23.          Governing Law.  THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.

 

24.          Waiver of Jury Trial.  Due to the complexity of the transaction
contemplated by the Loan Documents, Borrower hereby acknowledges and agrees that
a trial before a judge is more appropriate than a trial before a jury.  Borrower
hereby waives the right to a trial by jury in any suit involving the enforcement
of the provisions of any of the Loan Documents, and grants the judge presiding
over any such suit full power and authority to determine all questions of fact.

 

25.          Time.  Time is of the essence in the performance of the covenants
contained herein and in the Loan Documents.

 

26.          Binding Agreement.  This Agreement shall be binding upon the heirs,
executors, administrators, personal representatives, successors, and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize, or condone the assignment of all
or any part of the Mortgaged Property or any of Borrower’s rights, titles, or
interests in and to the Mortgaged Property, except as expressly authorized in
the Loan Documents, or (ii) confer any right, title, benefit, cause of action,
or remedy upon any person or entity not a party hereto, which such party would
not or did not otherwise possess.

 

27.          Headings.  The section headings are inserted for convenience of
reference only and shall in no way alter, amend, define, or be used in the
construction or interpretation of the text of such section.

 

28.          Construction.  Whenever the context hereof so requires, reference
to the singular shall include the plural and likewise, the plural shall include
the singular; words denoting gender shall be construed to mean the masculine,
feminine, or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.  In
the event of any conflict between the terms and conditions of this Agreement and
the other Loan Documents, the terms and conditions of this Agreement shall
govern.  Unless otherwise indicated, any reference in this Agreement to a
Section or Exhibit shall be a reference to such Section herein or
Exhibit hereto.

 

29.          Severability.  If any clause or provision of this Agreement is or
should ever be held to be illegal, invalid, or unenforceable under any present
or future law applicable to the terms hereof, then and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby, and that in lieu of each such clause or provision of this
Agreement that is illegal, invalid, or unenforceable, such clause or provision
shall be judicially construed and interpreted to be as similar in substance and
content to such illegal, invalid or unenforceable clause or provision, as the
context thereof would reasonably suggest, so as to thereafter be legal, valid,
and enforceable.

 

12

--------------------------------------------------------------------------------


 

30.          Counterparts.  To facilitate execution, this Agreement may be
executed in as many counterparts by original or facsimile or email transmission
as may be convenient or required.  It shall not be necessary that the signature
and acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties hereto.

 

31.          Amendment.  The terms and conditions of this Agreement may not be
modified, altered, or otherwise amended except by an instrument in writing
executed by Borrower and Lender.

 

32.          No Oral Agreements.  In consideration of the modification of the
Loan as provided herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
(i) agree that each party’s execution of this Agreement constitutes an
acknowledgment that such party has read and understands this Agreement, and that
it is intended to be part of and is incorporated by reference into each of the
Loan Documents; (ii) acknowledges receipt of the following Notice, and (iii) to
the extent allowed by law, agrees to be bound by the terms of this Agreement and
the Notice:

 

NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THIS LOAN CONSTITUTE A
WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed by their duly authorized officers, to be effective as of the date first
above written.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MOUNTAIN
VILLAGE, LLC, a Colorado limited liability
company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                      

§

 

 

 

COUNTY OF                  

§

 

On this            day of                                2008, before me, the
undersigned Notary Public in and for the State of                     ,
personally appeared                                        to me personally
known who being by me duly sworn did say that he is the                        
of Behringer Harvard Mountain Village, LLC, a Colorado limited liability
company, executing the foregoing instrument, that the instrument was signed on
behalf of Behringer Harvard Mountain Village, LLC by authority, and said
                                     acknowledged the execution of the
instrument to be the voluntary act and deed of Behringer Harvard Mountain
Village, LLC.

 

Witness my hand and official seal.

 

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

 

Borrower’s Signature Page

 

--------------------------------------------------------------------------------


 

Behringer Harvard Short-Term Opportunity Fund I LP, a Texas limited partnership,
executes this Agreement to evidence its consent to, and agreement with, the
terms and provisions contained herein.

 

 

GUARANTOR:

 

 

 

 

 

BEHRINGER HARVARD SHORT-TERM
OPPORTUNITY FUND I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Advisors II LP,

 

 

a Texas limited partnership,

 

 

its general partner

 

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Gerald J. Reihsen, III

 

 

 

Title: Secretary

 

 

STATE OF

)

 

) ss.

CITY/COUNTY OF

)

 

On this        day of                                2008, before me, the
undersigned Notary Public in and for the State of Texas, personally appeared
Gerald J. Reihsen, III to me personally known, who being by me duly sworn did
say that he is the Secretary of Harvard Property Trust, LLC, the general partner
of the general partner of Behringer Harvard Short-Term Opportunity Fund I LP, a
Texas limited partnership, executing the foregoing instrument, that the
instrument was signed on behalf of the limited partnership by authority of the
limited partnership; and said Gerald J. Reihsen, III acknowledged the execution
of the instrument to be the voluntary act and deed of the limited partnership.

 

Witness my hand and official seal.

 

 

 

 

 

Notary Public

 

 

 

 My commission expires:

 

 

Guarantor’s Singnature Page

 

--------------------------------------------------------------------------------


 

 

 

LENDER:

 

 

 

CREDIT UNION LIQUIDITY SERVICES,
LLC, a Texas limited liability company
(formerly known as Texans Commercial
Capital)

 

 

 

 

 

By:

 

 

Name:  Bill Henderson

 

Title:  Treasurer of the Board of Managers

 

 

STATE OF TEXAS                    

§

 

 

§

COUNTY OF                  

§

 

On this            day of                                2008, before me, the
undersigned Notary Public in and for the State of                    ,
personally appeared Bill Henderson to me personally known who being by me duly
sworn did say that he is the Treasurer of the Board of Managers of Credit Union
Liquidity Services, LLC, a Texas limited liability company, executing the
foregoing instrument, that the instrument was signed on behalf of the limited
liability company by authority of the limited liability company; and said Bill
Henderson acknowledged the execution of the instrument to be the voluntary act
and deed of the limited liability company.

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

 

Lender’s Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Mortgaged Property

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Letter from Architect

 

[Architect letterhead]

 

Credit Union Liquidity Services, LLC

Attn:  Nick Fennell

777 East Campbell Road, Suite 650

Richardson, Texas  75081

 

Re:          Letter regarding required entitlements for Behringer Harvard
Mountain Village, LLC (“Borrower”) pursuant to that certain First Modification
Agreement (“Agreement”) by and between Borrower and Credit Union Liquidity
Services, LLC (“Lender”).

 

Dear Mr. Fennell:

 

All capitalized terms used herein shall have the meanings set forth in or
contemplated by the Agreement.  The undersigned is the Architect with respect to
the Residential Condominium and other Improvements and, knowing and intending
that Lender will rely on this letter in deciding whether to advance certain sums
to Borrower and take other actions with respect to the Loan, hereby certifies to
Lender as follows:

 

Borrower has received all of the Permits, which (A) could possibly be obtained
given the status of the construction of the Improvements at the present time,
and (B) are necessary in order to accomplish the construction and other matters
for which Borrower has requested an Advance.

 

 

 

[/s/ Architect]

 

 

 

 

 

 

STATE OF

)

 

 

) ss.

 

CITY/COUNTY OF

)

 

 

On this        day of                                2008, before me, the
undersigned Notary Public in and for the State of                         ,
personally appeared                           to me personally known who being
by me duly sworn did say that s/he is the                        of
                , executing the foregoing instrument, that the instrument was
signed on behalf of                             by authority of the
                    ; and said                                  acknowledged the
execution of the instrument to be the voluntary act and deed of the
                     .

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Price Schedule

 

UNIT
TYPE

 

BR

 

SF

 

List Price

 

$ PSF

 

Exhibit J - Minimum
gross sales price

 

 

 

 

 

 

 

 

 

 

 

 

 

3A

 

2BR-Flat

 

1509

 

$

1,659,900

 

$

1,100.00

 

$

1,209,009

 

3B

 

2BR-Flat

 

1402

 

$

1,595,000

 

$

1,137.66

 

$

1,161,739

 

3D

 

2BR-Flat

 

1494

 

$

1,695,000

 

$

1,134.54

 

$

1,234,575

 

3E

 

2BR-Flat

 

1402

 

$

1,595,000

 

$

1,137.66

 

$

1,161,739

 

3F

 

2BR-Flat

 

1440

 

$

1,595,000

 

$

1,107.64

 

$

1,161,739

 

5B

 

2BR-Flat

 

1857

 

$

1,995,000

 

$

1,074.31

 

$

1,453,084

 

5E

 

3BR-Flat

 

2219

 

$

2,395,000

 

$

1,079.32

 

$

1,744,429

 

4C

 

3BR-Flat

 

2105

 

$

2,295,000

 

$

1,090.26

 

$

1,671,592

 

4E

 

3BR-Flat

 

2105

 

$

2,295,000

 

$

1,090.26

 

$

1,671,592

 

5D

 

3BR-Flat

 

1857

 

$

1,995,000

 

$

1,074.31

 

$

1,453,084

 

3C

 

3BR-Flat

 

1458

 

$

1,695,000

 

$

1,162.55

 

$

1,234,575

 

2A

 

3BR-Townhome

 

3105

 

$

2,995,000

 

$

964.57

 

$

2,181,446

 

2B

 

3BR-Townhome

 

3103

 

$

2,995,000

 

$

965.19

 

$

2,181,446

 

4D

 

4BR-Flat

 

2526

 

$

2,995,000

 

$

1,185.67

 

$

2,181,446

 

4F

 

4BR-Flat

 

2526

 

$

2,995,000

 

$

1,185.67

 

$

2,181,446

 

5A

 

4BR-Penthouse

 

3272

 

$

4,295,000

 

$

1,312.65

 

$

3,128,318

 

3G

 

4BR-Penthouse

 

2918

 

$

3,895,000

 

$

1,334.82

 

$

2,836,973

 

2C

 

4BR-Penthouse

 

3568

 

$

4,695,000

 

$

1,315.86

 

$

3,419,663

 

4G

 

4BR-Penthouse

 

3183

 

$

4,195,000

 

$

1,317.94

 

$

3,055,482

 

5F

 

4BR-Penthouse

 

3557

 

$

4,695,000

 

$

1,319.93

 

$

3,419,663

 

4A

 

2BR-Deed Res

 

1026

 

$

256,500

 

$

250.00

 

$

186,825

 

4B

 

2BR-Deed Res

 

1212

 

$

303,000

 

$

250.00

 

$

220,694

 

5C

 

2BR-Deed Res

 

1025

 

$

256,250

 

$

250.00

 

$

186,643

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49,869

 

$

55,380,650

 

$

808.86

 

$

40,337,200

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Approved Budget

 

[to be attached]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Exceptions to Certain Representations and Warranties

 

1.     With respect to Section 3.06 set forth in the Loan Agreement, the
Disclosed Litigation as of the date hereof is as follows:  None.

 

2.     With respect to Section 3.12 of the Loan Agreement, Borrower or Guarantor
has sufficient capital, or has access to sufficient capital, to carry on its
business and transactions as now conducted and as planned to be conducted in the
future.  Further, Lender has received financial statements with respect to
Borrower and Guarantor that update the Initial Financial Statements.

 

3.     Borrower confirms to its knowledge the representation set forth in
Section 3.14 of the Loan Agreement, as modified herein.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Persons Preparing Plans

 

1.     Calibre Engineering, Inc.;

 

2.     BOKA Powell, LLC;

 

3.     Hunt & Joiner;

 

4.     San Juan;

 

5.     Given & Associates;

 

6.     Meeks Design Group;

 

7.     Amicus Interests; and

 

8.     miscellaneous minor consultants for waterproofing, ski lift, etc.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Guaranty Amendment

 

FIRST AMENDMENT TO GUARANTY AGREEMENT

 

This FIRST AMENDMENT TO GUARANTY AGREEMENT (“Amendment”) is entered into to be
effective as of                                   , 2008, by and between
Behringer Harvard Short-Term Opportunity Fund I LP, a Texas limited partnership
(“Guarantor”), as guarantor, and Credit Union Liquidity Services, LLC, a Texas
limited liability company (formerly known as Texans Commercial Capital, LLC, a
Texas limited liability company) (“Lender”), as lender.

 

RECITALS

 


A.            BEHRINGER HARVARD MOUNTAIN VILLAGE, LLC, A COLORADO LIMITED
LIABILITY COMPANY (“BORROWER”), AND LENDER HAVE EXECUTED THAT CERTAIN
CONSTRUCTION LOAN AGREEMENT DATED AS OF SEPTEMBER 29, 2006 (“LOAN AGREEMENT”)
WITH RESPECT TO A LOAN IN THE ORIGINAL PRINCIPAL AMOUNT OF THIRTY-ONE MILLION
SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($31,650,000) (THE “LOAN”).  THE
LOAN IS EVIDENCED BY A NOTE (“NOTE”) FROM BORROWER TO LENDER, DATED AS OF
SEPTEMBER 29, 2006, IN THE AMOUNT OF THE LOAN.  THE NOTE AND LOAN ARE SECURED BY
A DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, AND ASSIGNMENT OF
RENTAL DATED OF EVEN DATE WITH THE NOTE (THE “SECURITY INSTRUMENT”) ENCUMBERING
THE MORTGAGED PROPERTY DESCRIBED IN THE SECURITY INSTRUMENT.  (THE NOTE, THE
LOAN AGREEMENT, THE SECURITY INSTRUMENT, AND ALL OTHER DOCUMENTS THAT EVIDENCE
AND SECURE THE LOAN COLLECTIVELY ARE REFERRED TO AS THE “LOAN DOCUMENTS”.) 
GUARANTOR GUARANTEED THE PAYMENT OF CERTAIN AMOUNTS UNDER THE LOAN DOCUMENTS
UNDER THE TERMS OF A GUARANTY AGREEMENT DATED AS OF SEPTEMBER 29, 2006 (THE
“GUARANTY”).


 


B.            BORROWER AND LENDER HAVE AGREED TO ENTER INTO A FIRST MODIFICATION
AGREEMENT TO MODIFY CERTAIN TERMS AND CONDITIONS OF THE LOAN (THE
“MODIFICATION”).


 


C.            AS A CONDITION OF AGREEING TO THE MODIFICATION, LENDER REQUIRES
THAT THE GUARANTOR EXECUTE THIS AMENDMENT.


 

NOW, THEREFORE, in order to induce Lender to execute the Modification, and in
consideration thereof, Guarantor agrees as follows:

 


1.             REAFFIRMATION.  GUARANTOR HEREBY (A) RATIFIES AND REAFFIRMS THE
TERMS AND CONDITIONS OF THE GUARANTY; (B) ACKNOWLEDGES THAT THE GUARANTY REMAINS
IN FULL FORCE AND EFFECT WITHOUT ANY EXONERATION; (C) AGREES THAT THE LOAN
DOCUMENTS, AS THE SAME MAY BE MODIFIED IN CONNECTION WITH THE MODIFICATION, WILL
CONTINUE TO BE GUARANTEED BY THE GUARANTOR AS AND TO THE FULL EXTENT PROVIDED IN
THE GUARANTY; (D) ACKNOWLEDGES THAT THERE ARE NO (OR IRREVOCABLY WAIVES ANY)
CLAIMS OR OFFSETS AGAINST, OR DEFENSES OR COUNTERCLAIMS TO, THE TERMS AND
PROVISIONS OF AND THE OBLIGATIONS CREATED AND EVIDENCED BY THE GUARANTY; AND
(E) CERTIFIES THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE GUARANTY
ARE TRUE AND CORRECT REPRESENTATIONS AND WARRANTIES OF GUARANTOR, AND HEREBY
REMAKES TO LENDER SUCH REPRESENTATIONS AND WARRANTIES AS OF THE DATE HEREOF.

 

1

--------------------------------------------------------------------------------


 


3.             LIQUIDITY REQUIREMENT.  FROM AND AFTER THE FIRST ADVANCE (AS THAT
TERM IS DEFINED IN THE LOAN AGREEMENT) BY LENDER ON OR SUBSEQUENT TO THE DATE
HEREOF (“LIQUIDITY REQUIREMENT DATE”), GUARANTOR SHALL AT ALL TIMES MAINTAIN
UNENCUMBERED CASH AND/OR MARKETABLE SECURITIES IN AN AMOUNT OF NOT LESS THAN
FOUR MILLION AND NO/100 DOLLARS ($4,000,000) (THE “LIQUIDITY REQUIREMENT”) IN
THE FORM OF (I) CASH ON HAND OR ON DEPOSIT IN COMMERCIAL BANKS OPERATING IN THE
UNITED STATES, (II) READILY MARKETABLE SECURITIES ISSUED BY THE UNITED STATES,
(III) READILY MARKETABLE COMMERCIAL PAPER RATED A-1 BY STANDARD & POOR’S
CORPORATION (OR A SIMILAR RATING BY ANY SIMILAR ORGANIZATION THAT RATES
COMMERCIAL PAPER), (IV) CERTIFICATES OF DEPOSIT ISSUED BY COMMERCIAL BANKS
OPERATING IN THE UNITED STATES WITH MATURITIES OF ONE (1) YEAR OR LESS, AND
(V) PUBLICLY TRADED STOCKS AND BONDS.


 


                3.             LIQUIDITY ACCOUNT STATEMENTS.  FROM AND AFTER THE
LIQUIDITY REQUIREMENT DATE, GUARANTOR SHALL, WITHIN FORTY-FIVE (45) DAYS AFTER
THE END OF EACH QUARTERLY PERIOD (AS THAT TERM IS DEFINED IN THE LOAN
AGREEMENT), DELIVER TO LENDER STATEMENTS EVIDENCING, IN A MANNER REASONABLY
SATISFACTORY TO LENDER, THAT GUARANTOR IS IN COMPLIANCE WITH THE LIQUIDITY
REQUIREMENT.


 

4.             Liability.  The provisions of Section 24 of the Guaranty are
hereby specifically confirmed and shall remain in full force and effect.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor and Lender have signed and delivered this
Amendment under seal or have caused this Amendment to be signed and delivered
under seal by its duly authorized representative.

 

 

GUARANTOR:

 

 

 

 

 

BEHRINGER HARVARD SHORT-TERM
OPPORTUNITY FUND I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Advisors II LP,

 

 

a Texas limited partnership,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Gerald J. Reihsen, III

 

 

 

Title: Secretary

 

STATE OF

)

 

) ss.

CITY/COUNTY OF

)

 

On this        day of                                2008, before me, the
undersigned Notary Public in and for the State of Texas, personally appeared
Gerald J. Reihsen, III to me personally known, who being by me duly sworn did
say that he is the Secretary of Harvard Property Trust, LLC, the general partner
of the general partner of Behringer Harvard Short-Term Opportunity Fund I LP, a
Texas limited partnership, executing the foregoing instrument, that the
instrument was signed on behalf of the limited partnership by authority of the
limited partnership; and said Gerald J. Reihsen, III acknowledged the execution
of the instrument to be the voluntary act and deed of the limited partnership.

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

 

3

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT UNION LIQUIDITY SERVICES,
LLC, a Texas limited liability company
(formerly known as Texans Commercial
Capital)

 

 

 

 

 

By:

 

 

Name:  Bill Henderson

 

Title:  Treasurer of the Board of Managers

 

STATE OF TEXAS                    

§

 

 

§

COUNTY OF                  

§

 

On this            day of                                2008, before me, the
undersigned Notary Public in and for the State of                         ,
personally appeared Bill Henderson to me personally known who being by me duly
sworn did say that he is the Treasurer of the Board of Managers of Credit Union
Liquidity Services, LLC, a Texas limited liability company, executing the
foregoing instrument, that the instrument was signed on behalf of the limited
liability company by authority of the limited liability company; and said Bill
Henderson acknowledged the execution of the instrument to be the voluntary act
and deed of the limited liability company.

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

My commission expires:

 

 

 

4

--------------------------------------------------------------------------------